DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a membrane claimed in claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a pattern printed on the membrane claimed in claim 14 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a transparent dielectric or reflective coating claimed in claim 15 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: FLEXIBLE SCINTILLATOR PRODUCTS COMPRISING A MEMBRANE AND A SCINTILALTOR, APPARATUSES, AND METHODS FOR USE IN AUTORADIOGRAPHIC IMAGING.
The disclosure is objected to because of the following informalities:  
Abstract, line 1, “apparatuses” should be replaced by --apparatuses,--.
Abstract, line 2, “and devices” after “scintillator products” should be deleted.
Abstract, line 4, “the” before “excision” should be replaced by --an--.
Page 12, line 33, --imaging-- should be inserted before “apparatus 100”.
Page 13, line 16, --110-- should be inserted after “one or more optical components”.
Page 13, lines 16-17, “the first 116 and second 120 imaging means” should be replaced by --the first imaging means 116 and the second imaging means 120--.
Page 13, lines 17-18, “the first 116 and second 120 imaging means” should be replaced by --the first imaging means 116 and the second imaging means 120--.
Page 14, lines 6-7, --126-- should be inserted after “computing device”.
Page 14, line 19, “lens” before “110” should be replaced by --one or more optical components--.
Page 14, line 30, --122-- should be inserted after “the second optical filter”.
Appropriate correction is required.
An amended abstract should be provided on a separate sheet of paper.

Claim Objections
Claims 1-3, 5-10, 12-15, and 35-41 are objected to because of the following informalities:  
1. (Proposed Amendments) A flexible scintillator product for use in autoradiographic imaging of a tissue sample excised from a subject, the flexible scintillator product comprising: 
a membrane comprising an excision (rejection under 35 U.S.C. 112(b)); and 
wherein the membrane is freely conformable such that, in a normal use, the  membrane (rejection under 35 U.S.C. 112(b)) is wrappable around a surface of the excised tissue sample, for scintillation in response to radiation emitted therefrom.

Claims 2 and 3 are objected to because of the following informalities: 
Claim 2 should be amended as follows:
2. (Proposed Amendments) The flexible [[A]] scintillator product according to claim 1, wherein the membrane (rejection under 35 U.S.C. 112(b)) has a thickness of less than or equal to 3 millimetres.
Appropriate correction is required.
Claim 3 is objected to because of the following informalities:  
Claim 3 should be amended as follows:
3. (Proposed Amendments) The flexible [[A]] scintillator product according to claim 2, wherein the membrane (rejection under 35 U.S.C. 112(b)) has a thickness of less than or equal to 1 millimetre.
Appropriate correction is required.
Claims 5 and 6 are objected to because of the following informalities:  
Claim 5 should be amended as follows:
5. (Proposed Amendments) The flexible [[A]] scintillator product according to claim l .
Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  
Claim 6 should be amended as follows:
6. (Proposed Amendments) The flexible [[A]] scintillator product according to claim 5, wherein the membrane comprises one of BC-400, BC-404, BC-408, BC-498, or polyethylene naphthalate.

Claim 7 is objected to because of the following informalities:  
Claim 7 should be amended as follows:
7. (Proposed Amendments) The flexible [[A]] scintillator product according to claim 1, wherein the scintillator is integral to the membrane.
Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  
Claim 8 should be amended as follows:
8. (Proposed Amendments) The flexible [[A]] scintillator product according to claim 1, wherein the scintillator is provided as a layer on the membrane.
Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  
Claim 9 should be amended as follows:
9. (Proposed Amendments) The flexible [[A]] scintillator product according to claim 1, wherein the scintillator comprises ZnS:Ag, ZnCdS:Ag, YSO:Ce CsI:Tl, YAG:Ce, Y202S:Tb, or ZnSe:O.
Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  
Claim 10 should be amended as follows:
10. (Proposed Amendments) The flexible [[A]] scintillator product according to claim 1, wherein the membrane (rejection under 35 U.S.C. 112(b)) is at least 10% transparent to electromagnetic waves having a wavelength in [[the]] a range of 400 nm to 700 nm (no antecedent basis).

Claim 12 is objected to because of the following informalities:  
Claim 12 should be amended as follows:
12. (Proposed Amendments) The flexible [[A]] scintillator product according to claim 1, wherein the scintillator has a peak emission wavelength in [[the]] a range of 400 nm to 500_nm (no antecedent basis).
Appropriate correction is required.
Claim 13 is objected to because of the following informalities:  
Claim 13 should be amended as follows:
13. (Proposed Amendments) The flexible [[A]] scintillator product according to claim 1, wherein the scintillator has a peak emission wavelength in [[the]] a range of 500_nm to 600_nm (no antecedent basis).
Appropriate correction is required.
Claim 14 is objected to because of the following informalities:  
Claim 14 should be amended as follows:
14. (Proposed Amendments) The flexible [[A]] scintillator product according to claim 1, further comprising:
a pattern, the pattern printed on the membrane and is visible under an illumination.
Appropriate correction is required.
Claim 15 is objected to because of the following informalities: 
Claim 15 should be amended as follows:
15. (Proposed Amendments) The flexible [[A]] scintillator product according to claim 1, further comprising:
.
Appropriate correction is required.
Claim 35 is objected to because of the following informalities:  
Claim 35 should be amended as follows:
35. (Proposed Amendments) An apparatus 
a flexible scintillator product according to claim 1  provided with a tissue sample excised from a subject; and 
a detection apparatus comprising: 
an enclosure, the excised tissue sample provided with the flexible scintillator product being arranged inside the enclosure; and 
a detector arranged to detect scintillated light from within the enclosure from the flexible scintillator product.
Appropriate correction is required.
Claims 36-41 are objected to because of the following informalities:  
Claim 36 should be amended as follows:
36. (Proposed Amendments) A method for analysing a tissue sample excised from a subject, 
providing a flexible scintillator product according to claim 1 to the tissue sample; and 
detecting scintillated light from the flexible scintillator product, the scintillated light generated in a response to radiation emitted from the tissue sample.
Appropriate correction is required.
Claim 37 is objected to because of the following informalities:  
Claim 37 should be amended as follows:
37. (Proposed Amendments) The [[A]] method according to claim 36, comprising:
enclosing the tissue sample with the flexible scintillator product or the scintillator device in a light tight enclosure.
Appropriate correction is required.
Claim 38 is objected to because of the following informalities:  
Claim 38 should be amended as follows:
38. (Proposed Amendments) The [[A]] method according to claim 36, wherein detecting scintillated light from the flexible scintillator product comprises detecting scintillated light using an electron-multiplying charge-coupled device.
Appropriate correction is required.
Claim 39 is objected to because of the following informalities:  
Claim 39 should be amended as follows:
39. (Proposed Amendments) The [[A]] method according to claim 36, wherein detecting scintillated light from the flexible scintillator product comprises detecting scintillated light using a scientific complementary metal- oxide-semiconductor.
Appropriate correction is required.
Claims 40 and 41 are objected to because of the following informalities:  
Claim 40 should be amended as follows:
The [[A]] method according to claim 36, comprising:
capturing a photographic image of the tissue sample.
Appropriate correction is required.
Claim 41 is objected to because of the following informalities:  
Claim 41 should be amended as follows:
41. (Proposed Amendments) The [[A]] method according to claim 40, further comprising:
mapping detections of the scintillated light to corresponding locations on the photographic image.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3, 5-10, 12-15, and 35-41 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites a passive limitation “the excision” in line 5, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.
Claim 1 recites a limitation “the flexible scintillator product” in line 6, which renders the claim indefinite. When reading the preamble in the context of the entire claim, the recitation “the flexible scintillator product” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
Claim 2 recites a limitation “the flexible scintillator product” in line 1, which renders the claim indefinite. When reading the preamble in the context of the entire claim, the recitation “the flexible scintillator product” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
Claim 3 recites a limitation “the flexible scintillator product” in line 1, which renders the claim indefinite. When reading the preamble in the context of the entire claim, the recitation “the flexible scintillator product” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
Claim 6 contains the trademark/trade names BC-400, BC-404, BC-408, and BC-498.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe materials and, accordingly, the identification/description is indefinite.
Claim 10 recites a limitation “the flexible scintillator product” in line 2, which renders the claim indefinite. When reading the preamble in the context of the entire claim, the recitation “the flexible scintillator product” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.

Claim 37 recites a limitation “the scintillation device” in line 2, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2 and 3 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 2 and 3 fail to set forth an additional structural limitation.  Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims comply with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7, 8, and 15 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Czarnecki et al. (U. S. Patent No. 9,606,245 B1).
With respect to claim 1, Czarnecki et al. disclosed a flexible scintillator product that comprises: 
a membrane (a flexible sheet or a flexible substrate 2) comprising a scintillator (1) (column 19, line 25 - column 21, line 51), the scintillator being configured to scintillate, in use, in response to radiation from a radiopharmaceutical administered to the subject in advance of an excision (an intended use); and 
wherein the membrane is freely conformable such that, in a normal use, the  membrane is wrappable around a surface of the excised tissue sample, for scintillation in response to radiation emitted therefrom (an intended use).
With respect to claim 7, Czarnecki et al. disclosed the flexible scintillator product according to claim 1, wherein the scintillator is integral to the membrane (column 19, line 25 - column 21, line 51).
With respect to claim 8, Czarnecki et al. disclosed the flexible scintillator product according to claim 1, wherein the scintillator is provided as a layer on the membrane (column 19, line 60 - column 20, line 4).
With respect to claim 15, Czarnecki et al. disclosed the flexible scintillator product according to claim 1, further comprising:
.

Claims 1, 7-9, and 13 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Hoheisel (U. S. Patent No. 6,856,670 B2).
With respect to claim 1, Hoheisel disclosed a flexible scintillator product that comprises: 
a membrane (11 and 16) comprising a scintillator (14), the scintillator being configured to scintillate, in use, in response to radiation from a radiopharmaceutical administered to the subject in advance of an excision (an intended use); and 
wherein the membrane is freely conformable such that, in a normal use, the  membrane is wrappable around a surface of the excised tissue sample, for scintillation in response to radiation emitted therefrom (an intended use).
With respect to claim 7, Hoheisel disclosed the flexible scintillator product according to claim 1, wherein the scintillator is integral to the membrane (FIG. 2).
With respect to claim 8, Hoheisel disclosed the flexible scintillator product according to claim 1, wherein the scintillator is provided as a layer on the membrane (FIG. 2).
With respect to claim 9, Hoheisel disclosed the flexible scintillator product according to claim 1, wherein the scintillator comprises CsI:Tl (column 2, lines 36-43).
With respect to claim 13, Hoheisel disclosed the flexible scintillator product according to claim 1, wherein the scintillator has a peak emission wavelength (550 nm) in a range of 500 nm to 600 nm.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Czarnecki et al. (U. S. Patent No. 9,606,245 B1) as applied to claim 1 above.
With respect to claims 2 and 3, Czarnecki et al. disclosed the flexible scintillator product according to claim 1.  However, Czarnecki et al. did not disclose that the membrane has a thickness of less than or equal to 1 millimetre.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a membrane having a thickness of less than or equal to 1 millimetre, since a user would be motivated to increase a signal-to-noise ratio by reducing a thickness of the membrane, which is positioned upstream to the scintillator (FIG. 1).

Claims 9, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Czarnecki et al. (U. S. Patent No. 9,606,245 B1) as applied to claim 1 above, and further in view of Wieczorek et al. (U. S. Patent No. 10,942,282 B2).
et al. disclosed the flexible scintillator product according to claim 1.  However, Czarnecki et al. did not disclose that the scintillator comprises ZnS:Ag, ZnCdS:Ag, YSO:Ce CsI:Tl, YAG:Ce, Y202S:Tb, or ZnSe:O.
Wieczorek et al. disclosed a combined imaging detector that comprises scintillator comprising CsI:Tl and YAG:Ce (column 10, lines 33-40).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a scintillator comprises ZnS:Ag, ZnCdS:Ag, YSO:Ce CsI:Tl, YAG:Ce, Y202S:Tb, or ZnSe:O, since a user would be motivated to detect gamma-rays by using a known scintillator.
With respect to claim 12, Czarnecki et al. disclosed the flexible scintillator product according to claim 1.  However, Czarnecki et al. did not disclose that the scintillator has a peak emission wavelength in a range of 400 nm to 500 nm.
Wieczorek et al. disclosed a combined imaging detector that comprises scintillator comprising CsI:Tl and YAG:Ce (column 10, lines 33-40).  It is presumed that the scintillator claimed would have a peak emission wavelength in a range of 400 nm to 500 nm.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a scintillator comprises ZnS:Ag, ZnCdS:Ag, YSO:Ce CsI:Tl, YAG:Ce, Y202S:Tb, or ZnSe:O, since a user would be motivated to detect gamma-rays by using a known scintillator.
With respect to claim 13, Czarnecki et al. disclosed the flexible scintillator product according to claim 1.  However, Czarnecki et al. did not disclose that the scintillator has a peak emission wavelength in a range of 500 nm to 600 nm.
et al. disclosed a combined imaging detector that comprises scintillator comprising CsI:Tl and YAG:Ce (column 10, lines 33-40).  It is presumed that the scintillator claimed would have a peak emission wavelength in a range of 500 nm to 600 nm.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a scintillator comprises ZnS:Ag, ZnCdS:Ag, YSO:Ce CsI:Tl, YAG:Ce, Y202S:Tb, or ZnSe:O, since a user would be motivated to detect gamma-rays by using a known scintillator.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Wieczorek et al. (U. S. Patent No. 10,942,282 B2) disclosed a combined imaging detector for X-ray and nuclear imaging.
Chen (U. S. Patent No. 10,799,195 B2) disclosed a system and a method for positron-emission tomography.
Benlloch Baviera et al. (U. S. Patent No. 10,716,520 B2) disclosed a PET imaging device for observing a brain.
Czarnecki et al. (U. S. Patent No. 9,606,245 B1) disclosed an autonomous gamma-ray, X-ray, and particle detector.
Tsuda et al. (U. S. Patent No. 9,360,569 B2) disclosed a positron CT apparatus and a timing correction method.
Kim et al
Menge et al. (U. S. Patent No. 8,399,843 B2) disclosed a method and an apparatus comprising a scintillation array.
Peter (U. S. Patent No. 8,361,440 B2) disclosed an imaging method and a device for carrying out the method.
Daghighian et al. (U. S. Patent No. 8,068,896 B2) disclosed a detection of radiation-labeled sites using a radiation detection probe or a camera incorporating a solid-state photo-multiplier.
Nelson et al. (U. S. Patent No. 7,147,372 B2) disclosed a device and a system for improved imaging in nuclear medicine and mammography.
Hoheisel (U. S. Patent No. 6,856,670 B2) disclosed an X-ray diagnostic installation comprising a flexible solid-state X-ray detector.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allen C. Ho whose telephone number is (571) 272-2491. The examiner can normally be reached Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Makiya can be reached on (571) 272-2273. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.



Allen C. Ho, Ph.D.
Primary Examiner
Art Unit 2884



/Allen C. Ho/Primary Examiner, Art Unit 2884